In an action for a separation, defendant appeals from two orders: (1) an order of the Supreme Court, Orange County, dated May 26, 1960, which: (a) finds him to be in contempt of court for nonpayment of alimony and directs a hearing limited to the questions of the amount of the arrears and his ability to pay the same; and (b) denies his cross motion to modify the terms of the judgment of separation so as to award him custody of the infant daughter of the parties and to eliminate from such judgment the provision requiring payment of alimony; and (2) an order of said court, dated May 27, 1960 and entered after the hearing adjudging defendant in contempt, which fines him the amount of the alimony arrears ($1,925) plus $150 costs and expenses of the proceeding, or a total of $2,075-, with leave to purge himself by paying $300 within 10 days and $30 a week commencing June 13, 1960. Orders affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.